AMENDMENT NO. 5

Dated as of May 15, 2009

to

CREDIT AGREEMENT

Dated as of June 6, 2007

     THIS AMENDMENT NO. 5 (“Amendment”) is made as of May 15, 2009 by and among
Photronics, Inc. (the “Company”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Credit Agreement dated as of June 6, 2007 by and among the Company, the Lenders,
the Administrative Agent and the Collateral Agent (as amended by that certain
Amendment No. 1 thereto, dated as of April 25, 2008, that certain Amendment No.
2 thereto, dated as of October 31, 2008, that certain Amendment No. 3 thereto,
dated as of December 3, 2008 and that certain Amendment No. 4 thereto, dated as
of December 12, 2008, and as may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

     WHEREAS, the Company has requested that the Lenders, the Administrative
Agent and the Collateral Agent agree to certain amendments to the Credit
Agreement;

     WHEREAS, the Lenders party hereto, the Administrative Agent and the
Collateral Agent have agreed to such amendments on the terms and conditions set
forth herein;

     NOW, THEREFORE, in consideration of the premises set forth above, the terms
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto, the Administrative Agent and the Collateral Agent have
agreed to enter into this Amendment.

     1. Amendments to Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:

     (a) The definition of “Adjusted LIBO Rate” appearing in Article I of the
Credit Agreement is amended to add the phrase “an interest rate per annum which
is the greater of (1) 2.00% and (2)” immediately before the phrase “an interest
rate per annum” appearing therein.

     (b) Article I of the Credit Agreement is amended to add the following
definitions thereto and, where applicable, to replace the corresponding
previously existing definitions:

     “Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Amendment No. 5 Effective Date, the Aggregate
Commitment is $130,000,000.

--------------------------------------------------------------------------------


     “Amendment No. 5 Effective Date” means May 15, 2009.

     “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan, or any ABR Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be:


Eurocurrency
Spread ABR
Spread Commitment Fee Rate 6.00% 5.00% 1.00%


     “Chinese Credit Facility” means the RMB186,000,000 credit facility
evidenced by that certain Amended and Restated Agreement by and among Photronics
Imaging Technologies (Shanghai) Co., Ltd., JPMorgan Chase Bank (China) Company
Limited, Shanghai Branch, as original lender and as administrative agent and the
other financial institutions party thereto.

     “Chinese Credit Facility Paydown” means any prepayment, or payment upon
maturity, of the principal amount of loans outstanding under the Chinese Credit
Facility (or replacement facility contemplated by Section 5.10) prior to the
Maturity Date but excluding (i) prepayments or payments arising from the Chinese
Facility Sale or from a casualty, condemnation or similar event in respect of
the assets of Photronics China and (ii) a prepayment, to occur on or about
January 31, 2010, of one-third (approximately $9,100,000 but subject to currency
fluctuations) of the outstanding principal amount of the Chinese Credit
Facility.

     “Loans” means the loans made by the Lenders to the Borrowers, or otherwise
incurred by the Borrowers, pursuant to this Agreement.

     “Maturity Date” means January 31, 2011.

     “Synthetic Lenders” means those Lenders with branches or Affiliates party
to the Chinese Credit Facility.

     “Synthetic Rate” means, at any time the same is to be determined, the
difference (if positive) of (x) the rate applicable to the applicable Loans at
such time pursuant to this Agreement minus (y) the rate applicable to the loans
under the Chinese Credit Facility at such time, in each case as reasonably
determined by the Administrative Agent.

     (c) Section 2.06(h) of the Credit Agreement is amended to delete the
reference “Section 2.13(c)” appearing therein and to replace such reference with
the reference “Section 2.13(e)”.

     (d) Section 2.09(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:

     (c) Notwithstanding anything herein to the contrary, the Commitments shall,
without any action by or notice to the Company, automatically and irrevocably be
reduced (i) by $20,000,000 on January 31, 2010 with such reduction allocated
ratably among the Lenders in proportion to their respective Applicable
Percentages; provided that the amount of such reduction shall be reduced by any
Commitment reduction and concurrent prepayment of the Loans made on account of
Qualified Asset Sales pursuant to Section 2.11(c) and (ii) in the event of a
Chinese Credit Facility Paydown, by a pro rata amount based on the Aggregate
Commitment at the time of such Chinese Credit Facility Paydown and the aggregate
outstanding principal amount of loans under the Chinese Credit Facility
immediately prior to giving effect to such Chinese Credit Facility Paydown. Such
reduction shall be accompanied by a prepayment of the Loans (excluding any PIK
Interest capitalized and added to the principal amount of the Loans pursuant to
Section 2.13(c)) by the Company on such date (or, if such day is not a Business
Day, on the immediately succeeding Business Day) such that the Dollar Amount of
the sum of the Revolving Credit Exposures does not exceed the Aggregate
Commitment immediately after giving effect to such reduction.

2

--------------------------------------------------------------------------------

     (e) Section 2.11(b)(i) of the Credit Agreement is amended to add the phrase
“excluding any PIK Interest capitalized and added to the principal amount of the
Loans pursuant to Section 2.13(c) and” immediately before the phrase
“calculated, with respect to” appearing therein.

     (f) Section 2.13(d) of the Credit Agreement is amended to delete the phrase
“paragraph (c) of this Section” appearing therein and to replace such phrase
with the phrase “paragraph (e) of this Section”.

     (g) Section 2.13 of the Credit Agreement is amended to (i) change clauses
(c), (d) and (e) thereof to new clauses (e), (f) and (g) thereof, respectively
and (ii) add the following as a new clauses (c) and (d) thereof, respectively:

     (c) In addition to the foregoing, (i) Loans in the outstanding principal
amount of $50,000,000 shall, from and after the Amendment No. 5 Effective Date
through the Maturity Date and thereafter until the Obligations are paid in full,
bear additional interest on the unpaid principal amount thereof (i.e., the
$50,000,000 or the adjusted amount set forth in the last sentence of this clause
(c)) at the rate of 1.5% per annum, such rate to increase to 2.0% per annum at
the commencement of the Company’s fiscal quarter ending on or about November 1,
2009, to 2.5% per annum at the commencement of the Company’s fiscal quarter
ending on or about January 31, 2010, to 3.0% per annum at the commencement of
the Company’s fiscal quarter ending on or about May 2, 2010 and to 3.5% per
annum at the commencement of the Company’s fiscal quarter ending on or about
August 1, 2010 and (ii) the remaining balance of the Loans shall bear additional
interest on the unpaid principal amount thereof (i.e., net of the $50,000,000
set forth in clause (i) above or the adjusted amount set forth in the last
sentence of this clause (c)) at the rate of 0.5% per annum, such rate to
increase to 1.0% per annum at the commencement of the Company’s fiscal quarter
ending on or about November 1, 2009, to 1.5% per annum at the commencement of
the Company’s fiscal quarter ending on or about January 31, 2010, to 2.0% per
annum at the commencement of the Company’s fiscal quarter ending on or about May
2, 2010 and to 2.5% per annum at the commencement of the Company’s fiscal
quarter ending on or about August 1, 2010 (the interest set forth in this
Section 2.13(c) being referred to herein as the “PIK Interest”). The Company
shall have the option to pay all or part of the PIK Interest in cash on each
Interest Payment Date.

3

--------------------------------------------------------------------------------


Any PIK Interest not paid in cash on the applicable Interest Payment Date shall
on such date be capitalized and added to the aggregate principal amount of the
Loans. Amounts representing any accrued but unpaid PIK Interest that has been
capitalized and added to the aggregate principal amount of the Loans as set
forth herein shall thereafter bear interest in accordance with this Section
2.13. In determining the PIK Interest rate to be applied, in the event the
Company reduces the Commitments, and concurrently prepays the Loans, to reduce
the amount thereof in excess of the amount required by Section 2.09(c), the
amount of such excess will be deducted from the $50,000,000 set forth in clause
(i) above in calculating the PIK Interest.

     (d) In addition to the foregoing, Loans owing to the Synthetic Lenders in
the outstanding principal amount of $27,200,000 shall, from and after the
Amendment No. 5 Effective Date through the date on which the Synthetic Lenders
enter into the replacement of the Chinese Credit Facility as contemplated by
Section 5.10, bear additional interest on the unpaid principal amount thereof at
the Synthetic Rate (to be paid ratably in proportion to the Synthetic Lenders’
branches and Affiliates pro rata share of the loans outstanding under the
Chinese Credit Facility).

     (h) Section 5.01(b) of the Credit Agreement is amended to (i) add the
phrase “(i)” immediately before the phrase “as soon as the same is available”
appearing therein and (ii) to add the following to the end thereof:

     (ii) as soon as available but in any event within ten (10) Business Days
after the end of each fiscal month of the Company, a report (organized and
detailed on a per jurisdiction basis) reflecting the amount of unrestricted cash
balances and Permitted Investments maintained by the Company and its
Subsidiaries in each such jurisdiction as of the end of such month and (iii) as
soon as the same is available but in any event within forty five (45) days after
the end of each fiscal quarter of each fiscal year of the Company, projections
of the cash flows for the following fiscal quarter of the Company, in a form
reasonably satisfactory to the Administrative Agent

     (i) Section 5.12 of the Credit Agreement is amended to (i) add the phrase
“(i)” immediately before the phrase “provide a report” appearing therein and
(ii) to add the phrase “and (ii) provide such services from time to time as are
requested by the Administrative Agent” immediately after the date “March 31,
2009” appearing therein.

     (j) Section 6.11(a) of the Credit Agreement is amended to delete the table
appearing therein and to replace such table with the following table:

Fiscal Quarter Ending On or About   Maximum Senior Leverage Ratio February 1,
2009 2.25 to 1.00 May 3, 2009 2.75 to 1.00 August 2, 2009 3.00 to 1.00 November
1, 2009 3.00 to 1.00 January 31, 2010 2.50 to 1.00 May 2, 2010 2.25 to 1.00
August 1, 2010 2.00 to 1.00 October 31, 2010 1.75 to 1.00 January 30, 2011 and
each Fiscal Quarter
ending thereafter 1.25 to 1.00


4

--------------------------------------------------------------------------------

     (k) Section 6.11(b) of the Credit Agreement is amended to delete the table
appearing therein and to replace such table with the following table:

Fiscal Quarter Ending On or About Maximum Total Leverage Ratio February 1, 2009
2.50 to 1.00 May 3, 2009 3.00 to 1.00 August 2, 2009 3.25 to 1.00 November 1,
2009 3.25 to 1.00 January 31, 2010 2.75 to 1.00 May 2, 2010 2.50 to 1.00 August
1, 2010 2.25 to 1.00 October 31, 2010 2.00 to 1.00 January 30, 2011 and each
Fiscal Quarter
ending thereafter 1.50 to 1.00


     (l) Section 6.11(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:

     (c) Minimum Unrestricted Cash Balances. The Company will not permit the
aggregate amount of unrestricted cash balances and Permitted Investments
maintained by the Company and its Subsidiaries to be less than $50,000,000
(provided that, during the Company’s fiscal quarter ending on or about January
31, 2010, such amount shall not be less than $45,000,000). For the avoidance of
doubt, any cash deposited with the Collateral Agent pursuant to the terms of the
Collateral Documents shall be deemed to be unrestricted cash.

     (m) Section 6.11(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:

     (d) Minimum Fixed Charge Coverage Ratio. The Company will not permit the
ratio (the “Fixed Charge Coverage Ratio”), determined as of the end of each of
its fiscal quarters set forth below, of (i) Consolidated EBITDA to (ii)
Consolidated Fixed Charges, in each case for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and its Subsidiaries on a consolidated basis, to be less than the
ratio set forth opposite such fiscal quarter:


Fiscal Quarter Ending On or About Minimum Fixed Charge Coverage Ratio May 3,
2009 2.00 to 1.00 August 2, 2009 1.85 to 1.00 November 1, 2009 1.75 to 1.00
January 31, 2010 1.50 to 1.00 May 2, 2010 1.75 to 1.00 August 1, 2010 2.00 to
1.00 October 31, 2010 and each Fiscal Quarter
ending thereafter 2.25 to 1.00


5

--------------------------------------------------------------------------------

     (n) Section 6.11(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:

     (e) Minimum EBITDA. The Company will not permit Consolidated EBITDA for the
period of six consecutive fiscal months ending at the end of each fiscal quarter
on or about the dates set forth below to be less than the corresponding amount
set forth opposite such fiscal quarter:


Minimum Consolidated EBITDA Fiscal Quarter Ending On or About (Trailing 6
Months) February 1, 2009 $40,000,000 May 3, 2009 $27,500,000 August 2, 2009
$32,000,000 November 1, 2009 $40,000,000 January 31, 2010 $42,500,000 May 2,
2010 $45,000,000 August 1, 2010 $50,000,000 October 31, 2010 and each Fiscal
Quarter
ending thereafter $55,000,000


     (o) Section 6.11(f) of the Credit Agreement is amended and restated in its
entirety to read as follows:

     (f) Maximum Capital Expenditures. The Company will not, nor will it permit
any Subsidiary to, make Capital Expenditures in an amount (in the aggregate for
the Company and its Subsidiaries) during the period of 4 consecutive fiscal
quarters ending as of the end of each of its fiscal quarters set forth below in
excess of the corresponding amount set forth opposite such fiscal quarter:


Fiscal Quarter Ending On or About Maximum Capital Expenditures February 1, 2009
$65,000,000 May 3, 2009 $57,500,000 August 2, 2009 $55,000,000 November 1, 2009
$52,500,000 January 31, 2010 $52,500,000 May 2, 2010 $47,500,000 August 1, 2010
$47,500,000 October 31, 2010 $52,500,000 January 30, 2011 and each Fiscal
Quarter
ending thereafter $65,000,000


     (p) Article VIII of the Credit Agreement is amended to delete the reference
“Section 9.02(c)” appearing in the ninth paragraph thereof and to replace such
reference with the reference “Section 9.02(b)”.

6

--------------------------------------------------------------------------------

     (q) Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety as set forth and attached as Annex I hereto. The Company hereby agrees
to compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the prepayment of any Loans described in Section
2(a) below, in each case on the terms and in the manner set forth in Section
2.16 of the Credit Agreement.

     2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) the Company shall have prepaid the
Loans and/or cash collateralized the LC Exposure such that after giving effect
thereto and to the reductions in the Commitments pursuant hereto, each Lender’s
Applicable Percentage of the Obligations is equal to such Lender’s Applicable
Percentage of the Aggregate Commitment (as reduced hereby), (b) the
Administrative Agent shall have received (i) counterparts of this Amendment duly
executed by the Company, the Lenders and the Administrative Agent and the
Consent and Reaffirmation attached hereto duly executed by the Subsidiary
Guarantors and (ii) executed commitment letters from each Lender (if such Lender
has a branch or affiliate party to the Chinese Credit Facility) in respect of a
replacement of the Chinese Credit Facility with a maturity date that is the same
as the Maturity Date (as extended hereby), (c) the Company shall have entered
into such warrant-related documents as are requested by the Lenders (or their
affiliates) and the Administrative Agent shall have received, for distribution
to each Lender, the warrants contemplated by such warrant-related documents, (d)
the Company and its Subsidiaries shall have delivered to the Administrative
Agent and the Collateral Agent all instruments, documents and opinions of
counsel requested by the Administrative Agent and the Collateral Agent in
connection with this Amendment, (e) the Company shall have paid to the
Administrative Agent, for the account of each Lender that executes and delivers
its signature page hereto by such time as is requested by the Administrative
Agent, an amendment fee equal to 0.50% of such Lender’s Commitment (as reduced
hereby on the date hereof) and (f) the Company shall have paid all of the fees
of the Administrative Agent and its affiliates (including, to the extent
invoiced, reasonable attorneys’ fees and expenses of the Administrative Agent)
in connection with this Amendment and the other Loan Documents.

     3. Representations and Warranties of the Company and Acknowledgements and
Confirmations. The Company hereby represents and warrants as follows:

     (a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Company and are enforceable against
the Company in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

     (b) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Company set forth in the Credit Agreement,
as amended hereby, are true and correct as of the date hereof.

     (c) The Company (and by its execution of the Consent and Reaffirmation
attached hereto, each Subsidiary Guarantor) hereby acknowledges and confirms
that (i) it does not have any grounds, and hereby agrees not to challenge (or to
allege or to pursue any matter, cause or claim arising under or with respect to)
the effectiveness, genuineness, validity, collectibility or enforceability of
the Credit Agreement or any of the other Loan Documents, the Secured
Obligations, the Liens securing such Secured Obligations, or any of the terms or
conditions of any Loan Document and (ii) it does not possess (and hereby forever
waives, remises, releases, discharges and holds harmless the Lenders, the Agents
and their respective affiliates, stockholders, directors, officers, employees,
attorneys, agents and representatives and each of their respective heirs,
executors, administrators, successors and assigns (collectively, the
“Indemnified Parties”) from and against, and agrees not to allege or pursue) any
action, cause of action, suit, debt, claim, counterclaim, cross-claim, demand,
defense, offset, opposition, demand and other right of action whatsoever,
whether in law, equity or otherwise (which it, all those claiming by, through or
under it, or its successors or assigns, have or may have) against the
Indemnified Parties, or any of them, by reason of, any matter, cause or thing
whatsoever, with respect to events or omissions occurring or arising on or prior
to the date hereof and relating to the Credit Agreement or any of the other Loan
Documents (including, without limitation, with respect to the payment,
performance, validity or enforceability of the Secured Obligations, the Liens
securing the Secured Obligations or any or all of the terms or conditions of any
Loan Document) or any transaction relating thereto.

7

--------------------------------------------------------------------------------

     4. Reference to and Effect on the Credit Agreement.

     (a) Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as amended hereby.

     (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

     5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

     6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

     7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

8

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

PHOTRONICS, INC.,
as the Company

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent

    By:      Name: Title:



JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Collateral Agent

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------


RBS CITIZENS, NATIONAL ASSOCIATION (successor by merger to Citizens Bank of
Massachusetts), individually as a Lender and as Co-Syndication Agent

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------


HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Syndication Agent

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------


CITIBANK, N.A., individually as a Lender and as Co-Syndication Agent

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------


UBS LOAN FINANCE LLC, as a Lender

    By:      Name: Title:

    By:      Name: Title:


Signature Page to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

     Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 5 to the Credit Agreement dated as of June 6, 2007 (as
amended by that certain Amendment No. 1 thereto, dated as of April 25, 2008,
that certain Amendment No. 2 thereto, dated as of October 31, 2008, that certain
Amendment No. 3 thereto, dated as of December 3, 2008, and that certain
Amendment No. 4 thereto, dated as of December 12, 2008, and as may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Photronics, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the financial institutions from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, National Association, as Administrative
Agent and Collateral Agent (the “Administrative Agent”), which Amendment No. 5
is dated as of May 15, 2009 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Subsidiary Guaranty and
any other Loan Document executed by it and acknowledges and agrees that such
agreements and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

Dated: May 15, 2009

[Signature Page Follows]

--------------------------------------------------------------------------------


ALIGN-RITE, INC.

    By:    Name: Title:    

PHOTRONICS ARIZONA, INC.

    By:    Name: Title:    

PHOTRONICS TEXAS, INC.
 

    By:    Name: Title:    

PHOTRONICS TEXAS I, LLC

  By: Photronics Texas, Inc., its Sole Member     By:    Name: Title:    

PHOTRONICS TEXAS II, LLC

  By: Photronics-Toppan Texas, Inc., its Sole Member     By:    Name: Title:    


ALIGN-RITE INTERNATIONAL, INC.

    By:    Name: Title:    

PHOTRONICS CALIFORNIA, INC.

    By:    Name: Title:    

PHOTRONICS TEXAS ALLEN, INC. (formerly known as Photronics-Toppan Texas, Inc.)

    By:    Name: Title:    

PHOTRONICS TEXAS I, LP

  By: Photronics Texas, Inc., its General Partner     By:    Name: Title:    

PHOTRONICS TEXAS II, LP

  By: Photronics-Toppan Texas, Inc., its General Partner     By:    Name: Title:
   


Signature Page to Consent and Reaffirmation to Amendment No. 5
Photronics, Inc.
Credit Agreement dated as of June 6, 2007

--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 2.01

COMMITMENTS

LENDER          COMMITMENT JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
$27,258,064.52 RBS CITIZENS, NATIONAL ASSOCIATION   $23,064,516.13 HSBC BANK
USA, NATIONAL ASSOCIATION $25,161,290.32 CITIBANK, N.A. $25,161,290.32 BANK OF
AMERICA, N.A. $16,774,193.55 UBS LOAN FINANCE LLC $12,580,645.16 AGGREGATE
COMMITMENT $130,000,000


--------------------------------------------------------------------------------